UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22363 Oppenheimer SteelPath MLP Funds Trust (Exact name of registrant as specified in charter) 6803 S. TucsonWay Centennial, CO 80112-3924 (Address of principal executive offices) (Zip Code) Arthur S. Gabinet OFI SteelPath, Inc. Two World Financial Center New York, NY 10281-1008 (Name and address of agent for service) Registrant's telephone number, including area code: (303) 768-3200 Date of fiscal year end: November 30 Date of reporting period: May 31, 2014 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Table of Contents Fund Performance Discussion 3 Top Holdings and Allocations 6 Share Class Performance 7 Fund Expenses 9 Statement of Investments 11 Statement of Assets and Liabilities 14 Statement of Operations 16 Statements of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 23 Portfolio Proxy Voting Policies and Procedures; Updates to Statements of Investments 39 Trustees and Officers 40 Privacy Policy Notice 41 Class A Shares AVERAGE ANNUAL TOTAL RETURNS AT 5/30/14* Class A Shares of the Fund Without Sales Charge With Sales Charge S&P 500 Index Alerian MLP Index 6-Month 10.85% 4.49% 7.62% 11.62% 1-Year Since Inception (3/31/10) Performance data quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Fund returns include changes in share price, reinvested distributions, and a 5.75% maximum applicable sales charge except where “without sales charge” is indicated. Current performance may be lower or higher than the performance quoted. Returns do not consider capital gains or income taxes on an individual’s investment. Returns for periods of less than one year are cumulative and not annualized. For performance data current to the most recent month-end, visit oppenheimerfunds.com or call 1.800.CALL.OPP (225.5677). * May 30, 2014, was the last business day of the Fund’s semiannual period. See Note 1 of the accompanying Notes to Financial Statements. Index returns are calculated through May 31, 2014. 2 Fund Performance Discussion We thank you for investing with Oppenheimer SteelPath MLP Funds. Because our fiscal year ends November 30th, the following semiannual report covers the period from December 1, 2013 to May 30, 2014. During the six month reporting period, the Fund’s Class A shares (without sales charge) produced a total return of 10.85%. For comparative purposes, master limited partnerships (“MLPs”), as measured by the Alerian MLP Index (AMZX), provided a total return of 11.62%. Please note that the returns for the Alerian MLP Index are calculated pre-tax, while the Fund’s returns are calculated post corporate tax. During the same reporting period, the S&P 500 Index produced a total return of 7.62%. MLPs generally performed poorly over the first half of December 2013, likely attributable to year-end tax selling and several larger secondary offerings. However a mid-month Congressional budget agreement helped lift the broad markets as well as MLPs, which ended up gaining 1.6% for the month. For the first calendar quarter of 2014, MLPs delivered muted positive performance with a 1.9% total return. This unremarkable performance masks some underlying volatility, however, as several low-yield, high-growth MLPs rallied materially while names with little or low perceived growth prospects generally traded poorly. The quarter’s positive return was primarily achieved over the last weeks of March and in part derived from generally strong first-quarter earnings reports which also served to improve visibility into future growth plans. Commodity pricing was not volatile throughout the period supported by colder than normal temperatures across most of the country with particular strength in natural gas pricing. These positive dynamics combined with calm broader equity and interest rate markets to provide a supportive environment for the asset class and drove positive performance through the end of the period. Consequently, MLPs provided a 10.2% total return from mid-March through the end of May. Notably, MLPs underperformed other higher-yielding equities such as Real Estate Investment Trust (REITs) and Utilities over the semiannual period; REITs provided a total return of 16.6%, respectively, and the Utilities sector provided a 14.1% return. REITs and Utilities often trade with greater sympathy to the interest rate environment and this strong performance may in part reflect the 27 basis point decline in the ten-year treasury rate over the period. Notably, over the May to September period in 2013, when interest rates increased 136 basis points, REITs and Utilities lost 15.3% and 11.4%, respectively, versus the 3.0% loss of the MLP sector. 3 MACRO REVIEW All the major energy MLP subsectors generated positive performance over the six-month reporting period. The Petroleum Transportation subsector led the midstream group as a number of the low-yield, high-growth MLPs fall under this subsector. The Gathering and Processing subsector delivered better than average performance over the period and generally benefited from the supportive commodity price environment. In addition, several partnerships in the subsector announced new projects during the period adding visibility to their growth prospects. The Natural Gas Pipeline and Coal subsectors underperformed over the reporting period. Each subsector’s performance was impacted by outsized losses at partnerships that announced distribution reductions; within the asset class, distribution reductions are rare and typically result in a significant price reaction. Both subsectors have generally faced headwinds in recent years as a result of sustained poor commodity pricing. Notably, rapidly increasing natural gas production in certain regions of the country has benefited well-positioned pipelines, while pipelines in other regions have faced lower volume or margin opportunities. This trend is likely to continue as North East production continues to rise and demand along the Gulf Coast and South East experiences significant growth through power generation consumption and the initiation of liquefied natural gas (LNG) exports. FUND REVIEW Key contributors to the Fund’s performance were Energy Transfer Equity, LP (ETE) and Magellan Midstream Partners, LP (MMP). ETE outperformed owing in part to acquisition activity at Regency Energy Partners. LP (RGP) and Energy Transfer Partners, LP (ETP), two of the partnership’s operating affiliates. These acquisitions add to an already expansive, integrated, and attractive asset footprint and can potentially fuel further distribution growth going forward. The consolidated entity also has a robust organic growth project backlog. MMP outperformed with strong operating results and improved guidance. The partnership continues to benefit from demand for midstream infrastructure to handle crude oil volumes from the Permian Basin and Cushing, Oklahoma to the Gulf Coast. Notably, the partnership increased its distribution 17% over 2013 and announced plans to grow its distribution by 20% in 2014 and 15% in 2015. Key detractors from the Fund’s performance were El Paso Pipeline Partners, L.P. (EPB) and Boardwalk Pipeline Partners, L.P. (BWP). EPB underperformed in part due to updated management guidance that conveyed flat distribution expectations for 2014 versus a previous outlook for modest growth. Management expects growth from an announced acquisition to largely be negated by reduced 4 revenue from rate case settlements and weaker contract renewals at certain pipelines. While distribution security appears intact, the Fund eliminated exposure to the name. BWP underperformed after announcing its intention to significantly lower its distribution. This action was largely unexpected and resulted in a significant price reaction. The partnership had been contending with the challenging re-contracting environment faced by many natural gas pipeline operators over recent years but its decision to cut its distribution appeared to be primarily driven by a decision to self-finance its capital investment program rather than forced by financial distress. Notably, at period end, the partnership expected cash flow coverage going forward that is well in excess of the MLP sector average. The partnership’s decision to cut its distribution reflects a significant departure from traditional sector participant behavior. Though the investment team believed a near-term distribution cut was unnecessary and unlikely, the position had been reduced, though not completely eliminated, prior to the announcement due to the partnership’s growing risk profile. However, we eliminated our position by period end. OUTLOOK We believe the environment for domestic midstream/energy infrastructure providers remains constructive. While crude oil and natural gas liquid (NGL) prices may experience volatility as production success may at times outpace the logistical and industrial changes needed to spur similar levels of demand, the need for additional energy infrastructure remains acute. Importantly, we believe crude oil and NGL pricing could fall substantially while still supporting robust producer activity and volume growth to the benefit of energy infrastructure operators. The opportunity set created by the macro trend of dramatic growth in domestic crude oil, natural gas, and NGL production volumes is widespread, robust and long term in nature. We prefer to seek exposure to these dynamics through names with fee or fee-like exposure versus commodity price exposure as we believe such entities offer the most attractive risk-to-reward opportunity within the sector. 5 Top Holdings and Allocations* TOP TEN MASTER LIMITED PARTNERSHIP HOLDINGS Energy Transfer Equity LP 5.93% Plains All American Pipeline LP 4.84% Enterprise Products Partners LP 4.62% Magellan Midstream Partners LP 4.27% Buckeye Partners LP 4.13% Access Midstream Partners LP 4.00% Energy Transfer Partners LP 3.89% Sunoco Logistics Partners LP 3.71% DCP Midstream Partners LP 3.62% ONEOK Partners LP 3.53% Portfolio holdings and allocations are subject to change. Percentages are as of May 30, 2014, and based on net assets. SECTOR ALLOCATION Portfolio holdings and allocations are subject to change. Percentages are as of May 30, 2014, and based on the total value of investments. * May 30, 2014, was the last business day of the Fund’s semiannual period. See Note 1 of the accompanying Notes to Financial Statements. 6 Share Class Performance AVERAGE ANNUAL TOTAL RETURNS WITHOUT SALES CHARGE AS OF 5/30/2014 Inception Date 6 Month 1-Year Since Inception Class A (MLPFX) 3/31/10 10.85% 17.30% 13.33% Class C (MLPEX) 7/14/11 10.37% 16.45% 12.63% Class I (OSPSX)* 6/28/13 11.05% N/A 13.77% Class W (MLPYX)** 3/31/10 10.96% 17.73% 13.68% Class Y (MLPTX)** 3/31/10 10.96% 17.73% 13.68% AVERAGE ANNUAL TOTAL RETURNS WITH SALES CHARGE AS OF 5/30/2014 Inception Date 6 Month 1-Year Since Inception Class A (MLPFX) 3/31/10 4.49% 10.57% 11.74% Class C (MLPEX) 7/14/11 9.37% 15.45% 12.63% Class I (OSPSX)* 6/28/13 11.05% N/A 13.77% Class W (MLPYX)** 3/31/10 10.96% 17.73% 13.68% Class Y (MLPTX)** 3/31/10 10.96% 17.73% 13.68% * Class I shares commenced operations at the close of business June 28, 2013. ** Effective June 28, 2013 Class I shares were renamed Class Y shares and Class Y shares were renamed Class W shares. See Note 1 of the Notes to Financial Statements for additional information. The performance data quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. Returns do not consider capital gains or income taxes on an individual’s investment. For performance data current to the most recent month-end, visit oppenheimerfunds.com or call 1.800.CALL.OPP (225.5677). Fund returns include changes in share price, reinvested distributions, and the applicable sales charge: for Class A shares, the current maximum initial sales charge of 5.75%; and for Class C, the contingent deferred sales charge of 1% for the 1-year period. There is no sales charge for Class I, Class W, or Class Y shares. Returns for periods of less than one year are cumulative and not annualized. The Fund’s performance is compared to the performance of the S&P 500 Index and the Alerian MLP Index. The S&P 500 Index is an index of large-capitalization equity securities that is a measure of the general domestic stock market. The Alerian MLP Index is a composite of the 50 most prominent Master Limited Partnerships that provides investors with an unbiased, comprehensive benchmark for this emerging asset class. The index, which is calculated 7 using a float-adjusted, capitalization-weighted methodology, is disseminated real-time on a total-return basis (AMZX). The indices are unmanaged and cannot be purchased directly by investors. While index comparisons may be useful to provide a benchmark for the Fund’s performance, it must be noted that the Fund’s investments are not limited to the investments comprising the indices. Index performance includes reinvestment of income, but does not reflect transaction costs, fees, expenses or taxes. Index performance is shown for illustrative purposes only as a benchmark for the Fund’s performance, and does not predict or depict performance of the Fund. The Fund’s performance reflects the effects of the Fund’s business and operating expenses. The Fund’s investment strategy and focus can change over time. The mention of specific fund holdings does not constitute a recommendation by OppenheimerFunds, Inc. or its affiliates. Before investing in any of the Oppenheimer funds, investors should carefully consider a fund’s investment objectives, risks, charges and expenses. Fund prospectuses and summary prospectuses contain this and other information about the funds, and may be obtained by asking your financial adviser, visiting oppenheimerfunds.com, or calling 1.800.CALL.OPP (225.5677). Read prospectuses and summary prospectuses carefully before investing. Shares of Oppenheimer funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including the possible loss of the principal amount invested. 8 Fund Expenses Fund Expenses. As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchase payments, contingent deferred sales charges on redemptions; and (2) ongoing costs, including management fees; distribution and service fees; and other Fund expenses. These examples are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000.00 invested at the beginning of the period and held for the entire 6-month period ended May 30, 2014. Actual Expenses. The first section of the table provides information about actual account values and actual expenses. You may use the information in this section for the class of shares you hold, together with the amount you invested, to estimate the expense that you paid over the period. Simply divide your account value by $1,000.00 (for example, an $8,600.00 account value divided by $1,000.00 8.60), then multiply the result by the number in the first section under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes. The second section of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio for each class of shares, and an assumed rate of return of 5% per year for each class before expenses, which is not the actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example for the class of shares you hold with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front-end or contingent deferred sales charges (loads). Therefore, the “hypothetical” section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 9 Actual Beginning Account Value December 1, 2013 Ending Account Value May 30, 2014 Expenses Paid During 6 Months Ended May 30, 2014 Class A Class C Class I Class W Class Y Hypothetical (5% return before expenses) Class A Class C Class I Class W Class Y Expenses are equal to the Fund’s annualized expense ratio for that class, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Those annualized expense ratios, excluding indirect expenses from affiliated funds, and tax expense, based on the 6-month period ended May 30, 2014 are as follows: Class Expense Ratios Class A 1.10% Class C Class I Class W Class Y The expense ratios for Classes A, C, W, and Y reflect contractual waivers and/or reimbursements of expenses by the Fund’s Manager. Some of these undertakings may be modified or terminated at any time, as indicated in the Fund’s prospectus. The “Financial Highlights” tables in the Fund’s financial statements, included in this report, also show the gross expense ratios, without such waivers or reimbursements, if applicable. 10 STATEMENT OF INVESTMENTS May 30, 2014* / Unaudited Description Shares Value Master Limited Partnership Shares — 107.9% Coal — 1.6% Alliance Holdings GP LP $ Alliance Resource Partners LP Total Coal Diversified — 11.1% Enterprise Products Partners LP ONEOK Partners LP Williams Partners LP Total Diversified Exploration & Production — 0.2% EV Energy Partners LP Gathering/Processing — 28.6% Access Midstream Partners LP Compressco Partners LP Crestwood Midstream Partners LP DCP Midstream Partners LP Enable Midstream Partners LP 2 EnLink Midstream Partners LP Exterran Partners LP MarkWest Energy Partners LP Midcoast Energy Partners LP 1 Regency Energy Partners LP Summit Midstream Partners LP Description Shares Value Gathering/Processing — 28.6% (Continued) Targa Resources Partners LP $ Western Gas Equity Partners LP Western Gas Partners LP Total Gathering/Processing Marine — 5.8% GasLog, Ltd. 2 Seadrill Partners LLC Teekay LNG Partners LP Total Marine Natural Gas Pipelines — 20.2% El Paso Pipeline Partners LP Energy Transfer Equity LP Energy Transfer Partners LP EQT Midstream Partners LP Spectra Energy Partners LP TC Pipelines LP Total Natural Gas Pipelines Petroleum Transportation — 40.4% Buckeye Partners LP Delek Logistics Partners LP Enbridge Energy Partners LP Genesis Energy LP Global Partners LP Holly Energy Partners LP 11 STATEMENT OF INVESTMENTS Unaudited / (Continued) Description Shares Value Petroleum Transportation — 40.4% (Continued) Magellan Midstream Partners LP $ Martin Midstream Partners LP MPLX LP NGL Energy Partners LP NuStar Energy LP NuStar GP Holdings LLC Oiltanking Partners LP PBF Logistics LP Plains All American Pipeline LP Sunoco Logistics Partners LP Susser Petroleum Partners LP Tesoro Logistics LP TransMontaigne Partners LP Total Petroleum Transportation Total Master Limited Partnership Shares (identified cost $2,182,173,920) Common Stock — 2.9% Diversified — 0.2% Williams Cos., Inc. Marine — 2.7% Dorian LPG, Ltd. 2 Golar LNG Partners LP Teekay Offshore Partners LP Total Marine Total Common Stock (identified cost $81,500,369) Description Shares Value Short-Term Investments — 1.4% Money Market — 1.4% Fidelity Treasury Portfolio, 0.010% 3 $ Total Short-Term Investments (identified cost $44,097,527) Total Investments — 112.2% (identified cost $2,307,771,816) Liabilities In Excess of Other Assets — (12.2)% ) Net Assets — 100.0% $ 12 STATEMENT OF INVESTMENTS Unaudited / (Continued) Footnotes to Statement of Investments * May 30, 2014 and November 29, 2013 represent the last business day of the Fund’s respective reporting periods. See Note 1 of the accompanying Notes. LP — Limited Partnership LLC — Limited Liability Company 1. Is or was an affiliate, as defined by the Investment Company Act of 1940, at or during the period ended May 30, 2014, by virtue of the Fund owning at least 5% of the voting securities of the issuer. Transactions during this period in which the issuer was an affiliate are as follows: Shares November 29, 2013* Gross Additions Gross Reductions Shares May 30, 2014 Midcoast Energy Partners LP — Value Distributions Realized Gain/(Loss) Midcoast Energy Partners LP — 2. Non-income producing security. 3. Variable rate security; the coupon rate represents the rate at May 30, 2014. See accompanying Notes to Financial Statements. 13 STATEMENT OF ASSETS AND LIABILITIES May 30, 2014* / Unaudited Assets Investments at value – see accompanying Statement of Investments: Unaffiliated companies (cost $2,282,501,159) $ Affiliated companies (cost $25,270,657) Deferred tax asset Dividends receivable Receivable for investments sold Receivable for beneficial interest sold Prepaid expenses Total assets Liabilities Payable for beneficial interest redeemed Payable for investments purchased Deferred tax liability Payable to Manager Payable for distribution and service plan fees, Class A Payable for distribution and service plan fees, Class C Transfer Agent Fees, Class A Transfer Agent Fees, Class C Transfer Agent Fees, Class I Transfer Agent Fees, Class W Transfer Agent Fees, Class Y Trustee’s fees Other liabilities Total liabilities Net Assets $ Composition of Net Assets: Par value of shares of beneficial interest $ Paid-in capital Undistributed net investment loss, net of deferred taxes ) Accumulated undistributed net realized losses on investments, net of deferred taxes ) Net unrealized appreciation on investments, net of deferred taxes Net Assets $ 14 STATEMENT OF ASSETS AND LIABILITIES Unaudited / (Continued) Net Asset Value, Offering Price and Redemption Proceeds Per Share ($0.001 Par Value, Unlimited Shares Authorized) Class A Shares: Net asset value and redemption proceeds per share $ Offering price per share (net asset value plus sales charge of 5.75% at offering price) $ Class C Shares: Net asset value, offering price and redemption proceeds per share $ Class I Shares:** Net asset value, offering price and redemption proceeds per share $ Class W Shares:*** Net asset value, offering price and redemption proceeds per share $ Class Y Shares:*** Net asset value, offering price and redemption proceeds per share $ Net Assets: Class A shares $ Class C shares Class I shares** Class W shares*** Class Y shares*** Total Net Assets $ Shares Outstanding: Class A shares Class C shares Class I shares** Class W shares*** Class Y shares*** Total Shares Outstanding * May 30, 2014 represents the last business day of the Fund’s semiannual period. See Note 1 of the accompanying Notes. ** Class I shares commenced operations at the close of business June 28, 2013. *** Effective June 28, 2013, Class I shares were renamed Class Y shares and Class Y shares were renamed Class W shares. See Note 1 of the Notes to Financial Statements for additional information. See accompanying Notes to Financial Statements. 15 STATEMENT OF OPERATIONS For the Six Months Ended May 30, 2014* / Unaudited Investment Income Distributions from Master Limited Partnerships from: Unaffiliated Master Limited Partnerships $ Affiliated Master Limited Partnerships Less return of capital on distributions from: Unaffiliated Master Limited Partnerships ) Affiliated Master Limited Partnerships ) Dividend income Total investment income Expenses Management fees Distribution and service plan fees Class A Class C Transfer agent fees Class A Class C Class I Class W Class Y Tax Expense Administrative fees Registration fees Legal, auditing, and other professional fees Custody fees Trustees' fees Other Total expenses, before waivers and deferred taxes Less expense waivers ) Net expenses, before deferred taxes Net investment loss, before deferred taxes ) Deferred tax benefit Net investment loss, net of deferred taxes ) Net Realized and Unrealized Losses on Investments Net Realized Losses Investments from Unaffiliated companies ) Deferred tax benefit Net realized losses, net of deferred taxes ) Net Change in Unrealized Appreciation Investments Deferred tax expense ) Net change in unrealized appreciation, net of deferred taxes Net realized and unrealized gains on investments, net of deferred taxes Change in net assets resulting from operations $ * May 30, 2014 represents the last business day of the Fund’s semiannual period. See Note 1 of the accompanying Notes. See accompanying Notes to Financial Statements. 16 STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended May 30, 2014* (Unaudited) For the Year/ Period Ended November 29, 2013* Operations Net investment loss, net of deferred taxes $ ) $ ) Net realized losses on investments, net of deferred taxes ) ) Net change in unrealized appreciation on investments, net of deferred taxes Change in net assets resulting from operations Distributions to Shareholders Distributions to shareholders from return of capital: Class A shares ) ) Class C shares ) ) Class I shares** ) ) Class W shares*** ) ) Class Y shares*** ) ) Change in net assets resulting from distributions to shareholders ) ) Beneficial Interest Transactions Class A Class C Class I** Class W*** ) ) Class Y*** Change in net assets resulting from beneficial interest transactions Change in net assets Net Assets Beginning of period End of period $ $ Undistributed net investment loss, net of deferred taxes $ ) $ ) * May 30, 2014 and November 29, 2013 represent the last business day of the Fund’s respective reporting period. See Note 1 of the accompanying Notes. ** Class I shares commenced operations at the close of business June 28, 2013. *** Effective June 28, 2013, Class I shares were renamed Class Y shares and Class Y shares were renamed Class W shares. See Note 1 of the Notes to Financial Statements for additional information. See accompanying Notes to Financial Statements. 17 FINANCIAL HIGHLIGHTS Class A Six Months Ended May 30, 2014* (Unaudited) Year Ended November 29, 2013* Year Ended November 30, 2012 Year Ended November 30, 2011 Period Ended November 30, 2010 1 Per Share Operating Data Net Asset Value, Beginning of Period $ Income/(loss) from investment operations: Net investment loss 2 ) Return of capital 2 Net realized and unrealized gains Total from investment operations Distributions to shareholders: Return of capital ) Net asset value, end of period $ Total Return, at Net Asset Value 3 % Ratios/Supplemental Data Net assets, end of period (in thousands) $ Ratio of Expenses to Average Net Assets:4 Before (waivers) and deferred tax expense % Expense (waivers) %) %) %) %) %) Net of (waivers) and before deferred tax expense %5 %5 % % % Deferred tax expense 6 %7 % Total expense % Ratio of Investment Loss to Average Net Assets:4 Before (waivers) and deferred tax expense %) %) %) %) %) Expense (waivers) %) %) %) %) %) Net of (waivers) and before deferred tax expense %) %) %) %) %) Deferred tax benefit 8 %7 % Net investment loss %) %) %) %) %) Portfolio Turnover Rate 2
